Appeal unanimously dismissed without costs. Memorandum: Petitioners appeal from a judgment which affirmed the determination of the City of Dunkirk Zoning Board of Appeals granting a seasonal variance to respondents Runfola and Corsi to operate a hot dog stand on Runfola’s property. Since the variance at issue expired by its own terms on November 1, 1989, this appeal is rendered moot (see, Matter of Burns Pharmacy v Conley, 146 AD2d 842, 843). Moreover, we conclude that the issue presented is not of such general interest or public importance that exception to the mootness doctrine is warranted (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715; cf., Matter of Friends of Pine Bush v Planning Bd., 86 AD2d 246, 248, affd 59 NY2d 849). (Appeal from Judgment of Supreme Court, Chautauqua County, Cass, Jr., J. — Article 78.) Present — Callahan, J. P., Doerr, Green, Balio and Lowery, JJ.